Per Curiam.

The Nassau County District Court is a court not of record (Judiciary Law, § 2) and therefore did not have power to order a discovery and inspection pursuant to the provisions of section 324 of the Civil Practice Act; and such power is not specifically conferred on it by any provision of the Nassau County District Court Act.
The order should be unanimously reversed upon the law, with $10 costs to defendant and motion denied. The court was without power to make the order appealed from.
Concur — Pette, Di Giovanna and Brown, JJ.
Order reversed, etc.